Title: To Benjamin Franklin from John Bondfield, 31 October 1781
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 31 8be 1781
I profit by the oppertunity of the bearer Monsieur Bory to transmit the Bond duely executed for the Commission of the Brig Mariana for which I hold my self obliged to you.
We may flatter ourselves from the receiption Admiral Greaves met with from Comte de Grass of seeing the Southern States freed from the Rapatious ravages of a cruel Enemy.
Permit me to introduce the bearer Monsr Bory to your Civilities his connections are of consideration in this province and his Brothers conected in sundry fabricks of Goods much wanted in America.
With respect I have the Honor to be Sir Your most Obed Humble Servant
John Bondfield
 
Notation: Bondfield. John. Bordeaux 31. 8bre. 1781.
